Appellant was convicted under an information charging him with aggravated assault by premeditated design and by the use of means calculated to inflict serious bodily injury.
There was much testimony introduced, mainly to show the premeditation on the part of appellant in attacking a man named Holly. It may be conceded that he did attack Holly premeditatedly and on purpose, and struck him twice with his left hand or fist on the jaw. The first time he knocked Holly down, and the second time he struck him before he got fairly straightened up and again knocked him down. This is the case made by the state. Holly testified that he was not injured otherwise than as stated. There was no abrasion of the skin, that he did not call for a physician or go to bed, nor did he have to quit his business, and in fact it did not interfere with him further *Page 255 
than as stated. There was no claim that there was any serious bodily or great bodily injury. The testimony excludes every character of assault except with the hand or fist as stated. Under the authorities this would not constitute an aggravated assault, for which he was convicted and given a fine of $125 and thirty days in jail. The evidence does not support this conviction. This is said in view of another trial. There is another question which must reverse and dismiss this prosecution. The record does not contain a complaint. It does contain an information. The complaint is a prerequisite for a prosecution for misdemeanor, in the County Court in cases of this character. This has been decided so often that it is unnecessary to cite authorities. It is stated in the brief that the case was in fact tried without a complaint in the County Court, and that the prosecution was carried on only upon an information. This is fatal to this conviction. The judgment for this reason is reversed and the prosecution dismissed.
Dismissed.
                          ON REHEARING.